Shepley, C. J.
— It has been decided, that the Act of April 16, 1841, repealing the charter of the Frankfort Bank, destroyed its capacity to sue or to be sued. Read v. Frankfort Bank, 23 Maine, 318; Whitman v. Cox, 26 Maine, 335; Merrill v. Suffolk Bank, 31 Maine, 57.
*511Any judgment rendered against it since that time must be erroneous.
There is no inconsistency between the two last named cases. By the first of them it was decided, that a stockholder, whose property had been attached, did not thereby become a party to the suit.
This was not denied in the latter case, while it decided, that one not by the common law a party to the suit, was by statute made a privy to it by a levy made upon his laud to satisfy the judgment recovered, and that as such privy he might maintain a writ of error to reverse it.
In the present case, the defendant in error has been defaulted. The effect of that default is to admit the matters alleged in the writ of scire facias to be true. In that writ it is alleged, that the plaintiff in error was a stockholder, and that his estate had been “ taken and set off on said judgment and execution.” And this brings the case within the principle decided in Merrill v. Suffolk Bank.

Judgment reversed.